NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2007-5147


                            P.R. CONTRACTORS, INC.,

                                                    Plaintiff-Appellant,

                                          v.


                                   UNITED STATES,

                                                    Defendant-Appellee.


      Winston G, Decuir Sr., Decuir Clark & Adams, L.L.P., of Baton Rouge, Louisiana,
argued for plaintiff-appellant.

       Sharon A. Snyder, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne F. Davidson, Director, and Donald E. Kinner, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Mary Ellen Coster Williams
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2007-5147

                             P.R. CONTRACTORS, INC,

                                                      Plaintiff-Appellant,
                                           v.

                                  UNITED STATES,

                                                      Defendant-AppeIlee.


                                      Judgment



ON APPEAL from the        United States Court of Federal Claims

in CASE NO(S).            03-CV-30

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

        Per Curiam (GAJARSA, Circuit Judge, ARCHER, Senior Circuit Judge, and DYK,
Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                        /s/ Jan Horbaly__                _
                                           Jan Horbaly, Clerk